



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Little, 2015 ONCA 454

DATE: 20150619

DOCKET: C59751

Laskin, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Cody Little

Respondent

Mary-Ellen Hurman, for the appellant

Delmar Doucette, for the respondent

Heard and released orally: June 16, 2015

On appeal from the sentence imposed on November 21, 2014
    by Justice Kelly A. Gorman of the Superior Court of Justice sitting without a
    jury.

ENDORSEMENT

[1]

This is a Crown sentence appeal against a global sentence of six years (less
    credit pre-sentence custody) for three robberies of taxi drivers committed by
    the respondent and two others. The Crown makes three submissions:

(1)

The trial judge erred in her
    calculation of credit for pre-sentence custody;

(2)

A global sentence of six years was
    demonstrably unfit; and

(3)

The trial judge erred by making
    the sentence for obstruct justice concurrent rather than consecutive.

(1)

Pre-sentence custody

[2]

The respondent concedes that the trial judge erred in her calculation of
    credit for pre-sentence custody. The correct credit is 11 months.

(2)

The six year sentence

[3]

In our view the trial judge did not err in imposing a six-year sentence.
    She recognized the importance of denunciation and deterrence in sentencing for
    robbery. And she recognized the aggravating considerations surrounding these
    robberies. In her words:

The aggravating factors, of course, are the fact that weapons
    were used, the violence inflicted upon Mr. Stanley, the obvious terror the
    victims felt, and the cold, calculated manner in which the offences were
    carried out.

[4]

Nonetheless, the trial judge concluded that the ten-year sentence sought
    by the Crown at trial and on appeal would crush the respondent. That was a
    reasonable conclusion in the light of the respondents antecedents, his
    prospects for rehabilitation and his youth  he was 20 years old when he
    committed these offences. For us to interfere would show no deference to the
    trial judges sentencing discretion.

(3)

Concurrent versus consecutive sentence for the obstruct justice
    conviction

[5]

The trial judge imposed a concurrent sentence for the obstruct justice
    conviction. She was entitled to do so in the exercise of her discretion.
    Indeed, she was invited to do so by the trial Crown. We therefore decline to
    interfere with that exercise of her discretion.

[6]

Accordingly, leave to appeal sentence is granted, and the appeal is
    allowed only to the extent of varying the credit for pre-sentence custody from
    33 months to 11 months, thus resulting in an actual sentence of 61 months. The
    appeal is otherwise dismissed.

John
    Laskin J.A.

E.E. Gillese J.A.

K. van
    Rensburg J.A.


